People ex rel. Welch v Molina (2022 NY Slip Op 02084)





People ex rel. Welch v Molina


2022 NY Slip Op 02084


Decided on March 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
ANGELA G. IANNACCI
PAUL WOOTEN
JOSEPH ZAYAS, JJ.


2022-01934

[*1]The People of the State of New York, ex rel. Danielle Welch, on behalf of George Jackson, petitioner,
vLouis Molina, etc., respondent.


Janet E. Sabel, New York, NY (Danielle Welch pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Rebecca Nealon of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release George Jackson upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Docket No. CR-003874-22QN.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BRATHWAITE NELSON, J.P., IANNACCI, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court